I congratulate the President of the General Assembly at its seventieth session, Mr. Mogens Lykketoft, on his election to that honourable office. I wish to assure you, Mr. President, of Poland’s full support for your actions.
Peace and law: those are the two key words that enable us to understand and appreciate the importance of the United Nations over past 70 years in the world’s history. Peace and law, two words without which it is impossible to imagine the coexistence of nations, different ethnic groups and the followers of the various religions. Peace and law: they are beautiful and important concepts, but extremely fragile ones that we need to take care of and to cultivate unceasingly.
We Poles know full well that peace is not to be taken for granted. Less than one month ago, it was incumbent on me, as President of the Republic of Poland, to deliver a speech at the commemoration of the seventy-sixth anniversary of the outbreak of the Second World War. At dawn on 1 September 1939, the invasion of Nazi Germany against my home country was unleashed. Seventeen days later, on 17 September 1939, we received a blow from the other side, when the Union of Soviet Socialist Republics attacked Poland, and Poland vanished from the map. However, the Poles are a proud nation, and they did not give up, because what they love, above all, is freedom. That is why they fought, to the end, on the side of the free world.
The Second World War, the greatest and bloodiest in the history of humankind, caused the whole of Europe, East and South-East Asia, North Africa, the Middle East and all the oceans to plunge into the dark reign of crime, barbarity and suffering. International law fell, as one of the first victims of the war back then. The next victim was human rights, starting from the fundamental right to live and ending with the rights of soldiers in combat, the rights of civilians crushed under bombing raids and the rights of refugees. The scale of terror, destruction and lawlessness committed during those days put the international community to a serious test. The need appeared to step up efforts to protect peace and safeguard it for the future.
The year 1945 marked more than the end of the Second World War; it was also the birth year of the United Nations, the most fundamental mechanism for cooperation within the international community, advocating for global peace and security. In 1945, international criminal courts were established in Nuremberg and Tokyo. Lastly, the 1940s also marked the adoption of two particularly crucial documents: the Universal Declaration of Human Rights and the Convention on the Prevention and Punishment of the Crime of Genocide, the concept of which was largely formulated by Raphael Lemkin, a great Pole of Jewish descent, an eminent lawyer and university lecturer and a nominee for the Nobel Peace Prize. Lemkin was fluent in nine languages, but he was most fluent in the language of law. He noted the absence of an important word. It was Lemkin who invented and applied the term
of genocide in legal language for the first time. The Polish lawyer had direct experience of genocide: almost all of his family perished — murdered in the German camps of annihilation.
The emphasis on the respect for international law, as well as the unconditional punishment of those responsible for war crimes, was meant to be one of the ways and means to prevent bloody conflicts in the future. As Pope John Paul II observed, “Peace and international law are closely linked to each other; law favours peace”. Unfortunately, international treaties are still being violated, solemn pledges are being neglected, and human rights are commonly being trampled. We should constantly recall that fact. We can never be reminded too often that international law is a fundamental value and a fundamental tool for building peace in the world and that no declarations made by the leaders of States, no promises, no entreaties, can replace treaties, conventions and resolutions. No negotiations behind closed doors may ever lead to the violation and trampling of international law and resolutions. All States should be afforded the equal enjoyment of the rights vested in them, and any actions undermining those rules should be firmly rejected by the international community.
Poland, so gravely affected by the Second World War and by over 40 years of oppression from the communist regime, is particularly sensitive to the use of force in the relations between States, the use of armed aggression and the violation of human rights. Poland feels an obligation to remind everyone that such methods are not only immoral and incompatible with the broadly understood concept of humanism, but above all, they violate international law. That is why I would like to forcefully reiterate that, when a State perpetrates an act of aggression, basing its foreign policy on faits accomplis through the use of tanks, missiles and bombs, the international community has an obligation to reject the facts created through such means.
In that regard, it is crucially important to continue to work on streamlining the effectiveness of the Security Council, the body responsible for protecting international peace. It must be constantly recalled that the privilege of permanent membership is connected with the duty to take active measures to implement the fundamental goals of the United Nations as set forth in Article 1 of the Charter. In recent years, the right to the veto has led, on many occasions, to a total stalemate 
in the Council’s work, precisely on the most important security issues. That is why Poland supports the French proposal to adopt a code of conduct for refraining from the use of the veto when members are confronted by the gravest crimes under international law, including the crime of genocide.
Let us look at the world today, which is so assailed by trouble. With millions of people suffering from war, destitution, famine and religious persecutions, can we afford to circumvent the principles enshrined in the Charter? Should we be turning a blind eye to breaches of existing commitments or to actions taken from a position of power or based on faits accomplis? Should we wave aside manipulations of the law and propaganda activities that seek to justify base and illegal actions? The answer is no, and that must be the answer of every decent and honest human being and politician.
The former President of the Republic of Poland, Professor Lech Kaczyński, addressing the Assembly in this Hall back in 2009, pointed out that the violation of the territorial integrity of States always gives rise to conflicts on a global scale (see A/64/PV.4). In my capacity as President of Poland, I would also like to express, on behalf of my country, my opposition to a world built on a division into zones of influence, and my rejection of acts of aggression perpetrated by those who, driven by their interests and ambitions, ignore the provisions of international law, thereby thwarting the collective work of the United Nations over the past 70 years. In our part of Europe, we know all too well the costs to be incurred as the result of such policies, especially in the absence of a decisive reaction and the solidarity of other States in the early stages of an aggression.
Contempt for international law may turn out, in fact, to be one of the seeds of war. And once war has broken out, there is generally no rule of law in the territories overwhelmed by warfare. We see that in the Middle East, where State institutions have been either excessively strained or replaced by private armies, terrorist militias and self-proclaimed courts. That constitutes yet another challenge to both the world and the United Nations. With increasing frequency, conflicts arise in which it is almost impossible to define the opposing sides and in which combat is carried out not by States, but rather by indeterminate armed groups in which it is difficult to distinguish a soldier from a civilian. How are we to adjust existing regulations to deal with such new circumstances, which, in the eyes of many politicians and specialists in international law, have still not been fully researched and understood?
Unfortunately, one thing has remained unchanged for centuries: in various parts of the world, in numerous conflict situations, the freedom of conscience and religion are systematically restrained. Members of religious minorities, nowadays especially Christians, are exposed to persecution. In the Middle East, the incidence of acts of violence targeting members of Christian churches is growing at an alarming pace. Nor should we forget the plight of the Yazidi community, which has been murdered and evicted from its native soil. Poland appeals to the international community to take decisive steps to protect the rights of religious minorities.
Military conflicts in the Middle East are taking a toll of thousands of innocent lives and violating the social and economic stability of the region. The militants of the so-called Islamic State in Iraq and the Levant continue to pillage museums, defile Christian and Shia shrines, and blow up the remains of ancient metropolises. At the end of August, we were informed about the destruction of temple Baal Shamin in Palmyra, a monument with 2,000 years of tradition. UNESCO Director General Irina Bokova has stated that the devastation of that temple constitutes nothing less than a war crime. In the face of those beastly acts, the international community should take more decisive steps in order to stem the practice of destroying and looting the world heritage of humanity.
Never since the start of the United Nations has the international community had to address a humanitarian crisis on a scale such as the one it faces today. Poland is working to reinforce the global system of humanitarian aid by fostering cooperation among international institutions, Governments, law enforcement and nongovernmental organizations. At the same time, there needs to be greater emphasis on the relationship between humanitarian aid and aid for development. Here, I would like to mention with great satisfaction the contribution of Polish humanitarian organizations, which actively support those in need. They have built schools and welfare centres, drilled wells, provided clothing and blankets, assisted the victims of conflicts and responded in the wake of natural disasters. I would like to take this opportunity to express my sincerest gratitude to all good-hearted people and to the people of conscience who are providing assistance to others, often at the risk of their own lives.
Respect for human rights is a key premise for the maintenance of peace and justice in the lives of States and nations.
For Poland, the defence of the freedom of conscience, worship and speech is of particular importance. And the freedom of speech entails the duty to tell the truth. Nothing is more poisonous to the relations among peoples and States than manipulating the truth or spreading lies and degrading stereotypes. That is why the truth, including the truth about history, is such a crucial component of relations among States and nations.
Here, I would like to highlight the fate of those for whom standing up for truth and for freedom of speech has often been punished with imprisonment or even death at the hands of their oppressors — the courageous and uncompromising dissidents, journalists and bloggers who expose the crimes of totalitarian regimes, the atrocities perpetrated by terrorists in various corners of the world and the brutality of law enforcement authorities. We must not forget their dedication. The international community should offer them appropriate protection, including legal protection.
And there is another social group that cannot be left out when we speak about human rights, or about the effects of war and mass migration. I am thinking here of women: the mothers, wives and daughters of Asia, Africa, the Middle East and Ukraine. They require our particular attention, because they suffer doubly: first, when they lose their sense of security, with war raging around them, and then when they lose their husbands, fathers, brothers or sons, sometimes without even being able to bury them. The tears of bereft women, victims of war, pose the greatest charge against humanity in the twenty-first century.
The defence of democracy, sustainable economic growth, the elimination of social inequalities, broader access to education and the long-term mitigation of the impacts of climate change — all those measures contribute to the preservation of world peace. In that context, I wish to assure the Assembly of my country’s readiness to participate in the attainment of the Sustainable Development Goals (resolution 70/1). Poland has, among other things, actively participated in the current international effort to achieve a new climate agreement. We see the need to reach a permanent understanding in that field, one that will be joined by all States and will engage the efforts of all States in proportion to their actual capabilities. In other ways,
Poland has had an impressive track record with regard to environmental protection. Suffice it to say that our economic transformation has contributed to the lowering of carbon dioxide emissions in Poland by 30 per cent since 1990.
We also stand ready to increase our direct contribution to peacekeeping and the preservation of security. In that spirit, we have submitted our candidacy to be a non-permanent member of the Security Council. Poland, still mindful of the tragedy of the Second World War and the communist era, pledges to actively cooperate in building an international order based on the rule of law. Law contributes to the effective functioning of the societies of which our States are composed. But it also serves to help establish effective and peaceful arrangements among States themselves. Let us therefore create a world founded on the strength of the rule of law and not on the law of force.